Exhibit 10.8

FIRST AMENDMENT OF AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE

 

THIS FIRST AMENDMENT OF AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (this
“Amendment”) is made and entered into as of June 10, 2015 (the “Amendment
Effective Date”), by and among GPT ML OWNER 1 LLC, GPT ML OWNER 2 LLC, GPT
SUMMERLIN OWNER LLC, GPT COLORADO SPRINGS OWNER LLC, GPT RESTON OWNER LLC and
GPT MANSFIELD OWNER LLC, each a Delaware limited liability company
(collectively, “Purchaser”), and LTF HOLDINGS, INC., a Delaware corporation
(“Seller”). 

RECITALS

A.Purchaser is the purchaser and Seller is the seller pursuant to that certain
Agreement for Purchase and Sale of Real Estate, dated as of May 15, 2015 (the
“Agreement”; capitalized terms not otherwise defined herein shall have the
meanings ascribed to such words in the Agreement, except that where this
Amendment provides or modifies any such term, the definition set forth in this
Amendment shall apply to the term as used in this Amendment and as used in the
Agreement, as modified).

B.Pursuant to Section 1.2 of the Agreement, Seller has the right to restructure
the Transaction, in whole or in part, as a transfer to Purchaser of the
ownership of the equity, partnership, or membership interest in any entity or
entities that directly owns any Property or Properties (an “Entity Purchase”),
and Seller has exercised such right with respect to the Properties listed as
Summerlin, Colorado Springs, Centennial, Reston, Canton Township, Deerfield
Township, Collierville, South Tulsa and Mansfield on Schedule I to the Agreement
(the “Designated Properties”).

C.Seller and Purchaser desire to agree to the terms, procedures and conditions
pursuant to which the transfer of the Designated Properties as an Entity
Purchase rather than as an asset transfer by deed shall take place, and such
agreement with respect to such terms, procedures and conditions is set forth in
this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and upon and subject
to the terms and conditions hereinafter set forth, Seller and Purchaser agree as
follows:

ARTICLE I.
SALE AND TRANSFER OF PURCHASED INTERESTs

1.1 Upon all the terms and subject to all of the conditions contained herein, in
lieu of acquiring the Designated Properties by Deeds, Purchaser hereby agrees to
purchase and acquire, and Seller hereby agrees to cause LTF Real Estate Company,
Inc., a Minnesota corporation (“Seller Holdco”), a wholly owned subsidiary of
LTF, to sell, transfer, assign, convey and deliver, or cause to be sold,
transferred, assigned, conveyed, and delivered, to GPT Property Trust LP, a
Delaware limited partnership, one hundred percent (100%) of the membership



First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

interests (each, a “Purchased Interest” and collectively, the “Purchased
Interests”) in the entities listed on Schedule 1 attached hereto (the “Purchased
Entities”).

1.2 The parties acknowledge and agree that the conveyance by LTF Real Estate
MN-FL, LLC, a Delaware limited liability company, of the Property located at
6233 Baker Road, Eden Prairie, Minnesota to GPT LF ML 2 Owner LLC, a Delaware
limited liability company, will occur immediately after the transfer of the
Purchased Interest to Purchaser at Closing.

ARTICLE II.
ADDITIONAL CONDITIONS PRECEDENT TO CLOSING

2.1 On the Closing Escrow Date, the corporate organizational chart of the
Purchased Entities shall be represented by the diagram attached as Schedule 2.1
(the “Post-Closing Organizational Chart”). 

2.2 Section 6.1.1 of the Agreement is hereby modified to add the following
obligations of Seller:

“M.    Four (4) original counterparts of an assignment and assumption of
Purchased Interests conveying the Purchased Interests to Purchaser,
substantially in the form attached hereto as Exhibit “K” (the “Assignment of
Purchased Interests”);

N.A certified copy of (a) the Certificate of Formation (and any amendments
thereto) of each of the Purchased Entities, (b) a certificate of good standing
for each of the Purchased Entities issued by the Secretary of State of the State
of Delaware, (c) the limited liability company operating agreements (and any
amendments thereto) of each of the Purchased Entities, with copies of each
operating agreement being attached hereto as Schedule 6.1.1(n) and incorporated
by reference herein and (d) a certificate of good standing or authority to
transact business for each of the Purchased Entities issued by the Secretaries
of State of the states in which the Designated Properties owned by the Purchased
Entities are located;

O.An original of each ALTA extended coverage owner’s title insurance policy
issued and delivered on the Closing Date by the Title Company for each of the
Designated Properties owned by a Purchased Entity, with liability in the full
amount of the Individual Value allocated to such Designated Properties, insuring
fee simple title to such Designated Properties in the name of such Purchased
Entity, each in the form of the applicable Marked Commitment and including in
each case a non-imputation endorsement (the “Purchased Interest Title
Policies”); and.”

2.3 Section 6.2.1 of the Agreement is hereby modified to add the following
obligation of Purchaser:

“J.Four (4) original counterparts of the Assignment of Purchased Interests.”

Failure to Satisfy Conditions Precedent

.  Escrowee shall acknowledge immediately in writing (which may be delivered by
email) to Purchaser and Seller when it has received all of the items in this
Article II.  If Seller does not satisfy or cause to be satisfied, as the case
may be, all of the above conditions of Seller in this Article II on the Closing
Escrow Date for any or no reason, then Seller shall have no liability therefor,
and the Transaction shall then be



3

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

consummated in accordance with the terms of the Agreement as though Seller never
exercised its right under Section 1.2 of the Agreement to restructure the
Transaction as an Entity Purchase.  In such case, Seller shall sell or cause to
be sold to Purchaser and Purchaser shall purchase from Seller the Properties on
Closing Date by the Deeds, including, without limitation, to the Designated
Properties, in accordance with the terms of the Agreement as though unmodified
by this Amendment or by any exercise by Seller of its rights under Section 1.2
of the Agreement.

ARTICLE III.
Representations AND Warranties

3.1 Additional Representations.   Section 9.1 of the Agreement is hereby
modified to add the following representations and warranties of Seller, all of
which shall be included within the term “Seller Warranties” as defined in
Section 9.2 of the Agreement and this new Section 9.1.10 shall survive the
Closing:

“9.1.10As of the Closing Date, Seller represents and warrants that:

(a) Capitalization.  The Post-Closing Organizational Chart is true, correct and
complete in all respects.  Each Purchased Entity has been duly organized, is
validly existing, and is in good standing as a Delaware limited liability
company.  Each Purchased Entity is in good standing and is qualified to do
business in the state in which such Purchased Entity’s Designated Properties are
located. Seller Holdco is the direct holder of 100% of the membership interests
(and beneficial interests) in each Purchased Entity other than GPT Canton
Subowner LLC, a Delaware limited liability company (“LTF Michigan Subowner”),
free and clear of all liens, encumbrances, claims or liabilities of any kind or
nature.  GPT LF ML 1 Owner LLC, a wholly owned subsidiary of Seller Holdco (“LTF
Michigan Owner”), is the direct holder of 100% of the membership interests and
(beneficial interests) in LTF Michigan Subowner, free and clear of all liens,
encumbrances, claims or liabilities of any kind or nature.  There are no
membership interests in any of the Purchased Entities other than the interests
directly owned by Seller Holdco and, with respect to LTF Michigan Subowner,
interests directly owned by LTF Michigan Owner and there has been no amendment
or other modification to the operating agreement of such Purchased Entity except
as disclosed to Purchaser, nor has there been any revocation or termination of
the same.  No Purchased Entity owns, directly or indirectly, any capital stock
or other ownership interests in any person or entity other than the ownership
interests in LTF Michigan Subowner directly owned by LTF Michigan Owner.  There
are no outstanding options, warrants, calls, rights, commitments or agreements
obligating LTF, Seller Holdco or any Purchased Entity to issue, deliver or sell
any membership interests or other equity interests or beneficial interests in a
Purchased Entity, and there are no outstanding securities or other rights which
are convertible or exchangeable into any shares, membership interests or other
equity interests or beneficial interests in such Purchased Entity. None of LTF,
Seller Holdco nor any such Purchased Entity is subject to any obligation to
repurchase or otherwise acquire or retire or to register any shares, membership
interests or any other equity interest or beneficial interest in such Purchased
Entity. None of LTF, Seller Holdco nor LTF Michigan Owner is a party to any
equity holder, member, operating, voting or similar arrangements with respect to
any shares, membership interests or any other equity interests or beneficial
interests in a Purchased Entity and has not granted a proxy, power of attorney
or other authority with respect to any shares, membership interests or any other
equity of any Purchased Entity to any other person or entity.



4

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

No action has been taken to affect a dissolution or in contemplation of a
dissolution of such Purchased Entity.  None of LTF, Seller Holdco nor LTF
Michigan Owner has committed or obligated itself in any manner whatsoever to
sell the Purchased Interests to any party other than Purchaser, including any
interests in the Purchased Entity, or the Designated Properties owned by the
Purchased Entity.  None of the membership interests of the Purchased Entities
have been certificated and no Purchased Entity has opted into Article 8 of the
Uniform Commercial Code.  True, complete, and correct copies of the
organizational documents of the Purchased Entities have been delivered by the
Seller to the Purchaser on or prior to the Closing Escrow Date.  The Purchased
Interests were issued in compliance with the organizational documents of the
Purchased Entities and were not issued (i) subject to any preemptive,
subscription, conversion or similar rights of any person or (ii) in violation of
any agreement or applicable law (including, without limitation, the Securities
Act of 1933, as amended, or any state securities laws).

(b) Ownership of Properties.  The only assets held by any of the Purchased
Entities are (i) the Designated Properties set forth opposite such Purchased
Entity’s name on Schedule 1.1 attached hereto, which Purchased Entity solely
owns the Designated Property set forth opposite such Purchased Entity’s name on
Schedule 1.1 and (ii) with respect to LTF Michigan Owner, the membership
interests in LTF Michigan Subowner.  No Purchased Entity has engaged in any
business other than the business of directly owning its Designated Properties
other than, with respect to LTF Michigan Owner, the equity of LTF Michigan
Subowner.

(c) Litigation and Bankruptcy.  There is no action, suit, claim, complaint,
demand, administrative or other proceeding, charge, grievance, dispute,
assertion, arbitration or investigation pending or threatened in writing against
any Purchased Entity.  There are no pending Bankruptcy proceedings involving any
Purchased Entity in which such Purchased Entity is a debtor.  Prior to the date
hereof, no Purchased Entity has been a debtor under any type of Bankruptcy
proceeding.  No Purchased Entity has received, during the last 12 months, any
court filing, formal written charge or complaint or written request for
arbitration, mediation, administrative hearing or similar legal or quasi-legal
proceeding with respect to the Purchased Entity, its Designated Properties, or
the operation of the Purchased Entity’s business, which has not been resolved,
settled or dismissed with prejudice. No injunction, decree, order, writ or
judgment is outstanding with respect to any Purchased Entity or the membership
interests of any Purchased Entity and to Seller’s actual knowledge, no event has
occurred or circumstance exists that could give rise to or serve as a basis for
the commencing of any such action.

(d) Obligations.  None of Seller, LTF, Seller Holdco nor LTF Michigan Owner has
entered into any contracts, subcontracts or agreements of any kind affecting the
Purchased Interests which will be binding upon Purchaser or any Purchased Entity
after the Closing, other than the Leases.  No Purchased Entity is a party to, or
restricted by any provisions within, any credit agreement, loan, bond, mortgage,
indenture, lease, permit, concession, franchise, license, other contract,
agreement or instrument regarding the assignment of the interests in the
Purchased Entity.  At Closing, no Purchased Entity shall have any Pre-Existing
Liabilities other than those that were contemplated if the Designated Properties
were conveyed to Purchaser by Deed as originally contemplated by the Agreement.

(e) Employees.  No Purchased Entity (or any predecessor) has or has ever had any
employees.



5

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

(f) No Financial Statements. No Purchased Entity maintains its own financial
statements. 

(g) Directors and Officers.  No Purchased Entity (or any predecessor) has or has
ever had any directors, officers or managers.

(h) Books and Records.  The books and records of each of the Purchased Entities,
true, correct and complete copies of which shall be delivered to Purchaser at
Closing have been maintained to reflect their assets and liabilities and in
accordance with commercially accepted business practices, including the
maintenance of a system of internal controls adequate for the size, operations
and business of the Purchased Entities to provide reasonable assurances that
(a) transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP and (b)  accounts, notes and other
receivables and inventory are recorded accurately.

(i) Tax Matters. 

(i) Each Purchased Entity has timely filed with the appropriate governmental
authority all federal, state, local and non-U.S. Tax Returns required to be
filed by or on behalf of such Purchased Entity, taking into account any
extensions of time within which to file such Tax Returns permitted by law, and
all such Tax Returns were complete and correct in all respects.  Each Purchased
Entity has duly paid (or there has been paid on their behalf) all Taxes (as
defined below) required to be paid by it, whether or not shown on any Tax
Return.  No Purchased Entity currently is the beneficiary of any extension of
time within which to file any Tax Return. No claim has ever been made by an
authority in a jurisdiction where any Purchased Entity does not file Tax Returns
that such Purchased Entity is or may be subject to taxation by that
jurisdiction.   “Tax Return” or “Tax Returns” means any return, declaration,
report, claim for refund or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof, required to be filed with a Tax Authority.  “Tax Authority” means any
governmental authority having jurisdiction over the assessment, determination,
collection or other imposition of Taxes.

(ii) There are no audits, examinations or investigations by any governmental
authority or other proceedings pending or, to the knowledge of the Seller,
threatened with regard to any Taxes or Tax Returns of any Purchased Entity; (ii)
no deficiency for Taxes of any Purchased Entity has been claimed, proposed or
assessed in writing or, to the knowledge of the Seller, threatened, by any Tax
Authority, which deficiency has not yet been settled except for such
deficiencies which are being contested in good faith; (iii) no Purchased Entity
has waived any statute of limitations with respect to the assessment of Taxes or
agreed to any extension of time with respect to any Tax assessment or deficiency
for any open tax year; and (iv) no Purchased Entity has entered into any
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income tax law).
The Seller has made available to Purchaser true and correct copies of any Tax
Returns (including, for the avoidance of doubt, any amended Tax Returns), if
any, filed by or on behalf of any Purchased Entity at any time since it became
directly or indirectly owned by the Seller.



6

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

(iii) To the extent applicable, each Purchased Entity has complied, in all
material respects, with all applicable Laws relating to the payment and
withholding of Taxes (including withholding of Taxes pursuant to Sections 1441,
1442, 1445, 1446, 1471-1474 and 3402 of the Code or similar provisions under any
state, local and foreign laws) and have duly and timely withheld and, in each
case, have paid over to the appropriate taxing authorities all material amounts
required to be so withheld and paid over on or prior to the due date thereof
under all applicable laws, including all Taxes required to have been withheld
and paid by it in connection with amounts paid or owing to any independent
contractor, creditor, member or any third party.   

(iv) There are no liens for Taxes upon any property or assets of any Purchased
Entity except liens for Taxes not yet delinquent or that are being contested in
good faith by appropriate proceedings and for which adequate reserves have been
established in accordance with GAAP.

(v) There are no Tax allocation or sharing agreements or similar arrangements
with respect to or involving any Purchased Entity, and after the Closing Date no
Purchased Entity shall be bound by any such Tax allocation agreements or similar
arrangements or have any liability thereunder for amounts due in respect of
periods prior to the Closing Date.

(vi) No Purchased Entity has requested, has received or is subject to any
written ruling of a governmental authority or has entered into any written
agreement with a governmental authority with respect to any Taxes. 

(vii) No Purchased Entity (i) has been a member of an affiliated, combined or
consolidated group filing a consolidated federal income Tax, (ii) has become a
successor to any entity by way of merger, liquidation or other transaction, or
(iii) has any liability for the Taxes of any person under Treasury Regulation
Section 1.1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract, or otherwise.

(viii) No written power of attorney that has been granted by any Purchased
Entity currently is in force with respect to any matter relating to Taxes.

(ix) At all times since its formation, each Purchased Entity is and has been
properly classified for U.S. federal and applicable state and local income Tax
purposes as “disregarded as an entity separate from its owner,” Seller, within
the meaning of Treasury Regulation § 301.7701-2(c)(2)(i).

(x) No Purchased Entity will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (A) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (B) use of an improper method of accounting for a taxable period ending on
or prior to the Closing Date; (C) “closing agreement” as described in (or any
corresponding or similar provision of state, local, or non-U.S. income Tax law)
executed on or prior to the Closing Date; (D) intercompany transaction or excess
loss account described in Treasury Regulations under Code §1502 (or any



7

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

corresponding or similar provision of state, local, or non-U.S. income Tax law);
(E) installment sale or open transaction disposition made on or prior to the
Closing Date; (F) prepaid amount received on or prior to the Closing Date; or
(G) election under Code §108(i).

(xi) Each Purchased Entity did at no time and does not own any partnership
interests, limited liability company interests, stocks, notes or other
securities within the meaning of the Investment Company Act of 1940 except for
interests in other Purchased Entities.

(xii) No Purchased Entity has been a party to any transaction that gives rise to
(1) a registration obligation with respect to any person under Section 6111 of
the Code of the Treasury Regulations thereunder, (2) a list maintenance
obligation with respect to any person under Section 6112 of the Code or the
Treasury Regulations thereunder, or (iii) a disclosure obligation as a
“reportable transaction” under Section 6011 of the Code and the Treasury
Regulations thereunder, or any other transaction requiring disclosure under
analogous provisions of state, local or foreign Tax law.  If any Purchased
Entity has entered into any transaction such that, if the treatment claimed by
it were to be disallowed, the transaction would constitute a substantial
understatement of federal income Tax within the meaning of Section 6662 of the
Code, then there is substantial authority for the federal tax treatment of such
transaction within the meaning of Section 6662(d) of the Code.

(j)ERISA.  None of the Purchased Entities hold the “plan assets” of any “benefit
plan investor” as defined by Section 3(42) of ERISA.”

ARTICLE IV.
INDEMNITY

4.1 Indemnification.  Life Time Fitness, Inc., a Minnesota corporation
(“Indemnitor”) agrees to indemnify, hold harmless and defend the Indemnified
Parties for, from and against any and all Losses incurred by any of the
Indemnified Parties in connection with or arising from:

(a) any direct or indirect indebtedness, accounts payable, liabilities, claims,
losses, damages, deficiencies, obligations or responsibilities of the Purchased
Entities incurred, or that relate to matters that occurred, prior to the Closing
and which are not paid by the Purchased Entities prior to or at the Closing
(collectively, the “Pre-Existing Liabilities”), regardless of whether the
Pre-Existing Liabilities are known or unknown, liquidated or unliquidated,
accrued, absolute, contingent or otherwise, and whether or not of a kind
required by generally accepted accounting principles to be set forth on a
financial statement; provided, however, that, Indemnitor’s indemnity with
respect to Pre-Existing Liabilities shall be limited only to those Pre-Existing
Liabilities to which any of the Indemnified Parties is exposed solely as a
result of the Entity Purchase;

(b) all liability for Taxes of any of the Purchased Entities for any Tax period
ending on or prior to the Closing Date and the portion of any Straddle Period
ending on the end of the day on the Closing Date;

(c) all liability incurred as a result of a breach of any of the representations
and warranties set forth in Section 9.1.10;



8

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

(d) all liability for Taxes imposed on an Indemnified Party relating to the
transfer of the Designated Properties to the Purchased Entities; or

(e) all liability for Taxes imposed on an Indemnified Party relating to the
transfer of any membership interests in the Purchased Entities to Purchaser,
including any Taxes imposed as a result of a taxing authority in any
jurisdiction characterizing, or seeking to characterize, the Transaction as
being taxable under applicable real property transfer or recordation tax laws or
regulations to the extent Seller would be responsible for such Taxes under
Section 10.1 of the Agreement; it being understood and agreed that in no event
shall Indemnitor be liable for any Taxes that Purchaser is otherwise responsible
to pay under Section 10.2 of the Agreement.

4.2 Definitions.  For purposes of this Article IV:

(a) “Indemnified Parties” means (1) GPT ML Owner I LLC, GPT ML Owner 2 LLC, GPT
Summerlin Owner LLC, GPT Colorado Springs Owner LLC, GPT Reston Owner LLC, GPT
Mansfield LLC and Gramercy Property Trust Inc. (all of the foregoing being the
“GPT Entities”), (2) the respective directors, officers, shareholders, trustees,
beneficial owners, partners and members of any of the GPT Entities and (3) all
employees, agents, servants, representatives, contractors, subcontractors,
affiliates, subsidiaries, participants, successors and assigns of any of the
foregoing, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of any of the GPT Entities, as applicable.

(b) “Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
interest, charges, fees, expenses, judgments, awards, amounts paid in settlement
and damages of whatever kind or nature (including, without limitation,
reasonable attorneys’ fees, court costs and other costs of defense).

(c) “Straddle Period” means any tax period beginning before the Closing Date and
ending after the Closing Date.

(d) “Taxes” means any federal, state, local or non-U.S. net income, gross
income, gross receipts, windfall profits, severance, production, sales, use,
transfer, gains, license, excise, franchise, employment, payroll, withholding
(which includes, without limitation, income, payroll tax, foreign withholding,
backup withholding, and any other withholding obligation imposed by the Code or
other applicable law), value added, estimated, alternative minimum, add on
minimum, stamp, occupation, premium, windfall profits, environmental, capital
stock, profits, social security (or similar), unemployment, disability,
registration, real estate or personal property tax, or any other tax, custom,
duty, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty, addition to tax or
additional amount imposed by any government or governmental agency, foreign or
domestic, with respect thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.



9

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

4.3 Purchaser Covenant.  Purchaser shall not dissolve GPT Canton SubOwner
LLC  prior to one (1) Business Day after the Closing Date.  Notwithstanding
anything to the contrary in this Agreement, in no event shall the indemnity
provided by Indemnitor pursuant to Section 4.1 above apply to any Losses
incurred by any of the Indemnified Parties as a result of the breach of the
covenant in the preceding sentence by Purchaser, and Purchaser shall indemnify
LTF and its affiliates for any Losses incurred as a result of the breach of such
covenant.

4.4 Survival.  The provisions of this Article IV shall survive Closing.

ARTICLE V.
STRADDLE PERIOD TAX RETURNS

5.1 Straddle Period Tax Returns.  With respect to any Tax returns that may be
required to be filed by any of the Purchased Entities for any Straddle Period
(“Straddle Period Tax Returns”), Purchaser shall prepare, or cause to be
prepared, such Straddle Period Tax Returns in a manner consistent with the prior
practices of the applicable Purchased Entity, except to the extent required
otherwise by applicable law.  In connection with Purchaser’s preparation of
Straddle Period Tax Returns, Seller shall promptly cause the applicable
Purchased Entity to provide to Purchaser all Tax information reasonably
requested by Purchaser to enable Purchaser to prepare such Straddle Period Tax
Returns.  Purchaser shall provide each such Straddle Period Tax Return to Seller
at least 15 days prior to the date on which such Straddle Period Tax Return is
required to be filed by Purchaser (taking into account all extensions properly
obtained), for Seller’s review and approval, which shall not be unreasonably
withheld, conditioned or delayed.  Purchaser shall provide or shall cause to be
provided promptly to Seller all Tax information reasonably requested by Seller
to enable Seller to review such Straddle Period Tax Returns and shall reasonably
cooperate with Seller to cause such Straddle Period Tax Returns to be modified
as necessary to incorporate Seller’s reasonable comments to such Straddle Period
Tax Returns.  Purchaser shall file or cause to be filed when due (taking into
account all extensions properly obtained) all Straddle Period Tax Returns.  The
provisions of this Section 5.1 shall survive Closing.

ARTICLE VI.
MISCELLANEOUS

No Other Changes

.  Except for the foregoing changes to the Agreement, the parties ratify and
confirm the Agreement.  Purchaser and Seller acknowledge and agree that the
Agreement, as hereby amended, is in full force and effect in accordance with its
terms.  Wherever the Agreement refers to the Agreement, such reference shall be
deemed to refer to the Agreement as modified by this Amendment.

Mutual Drafting

.  Each party hereto has participated in the drafting of this Amendment, which
each party acknowledges is the result of extensive negotiations between the
parties.  In the event of any ambiguity or question of intent arises, this
Amendment shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Amendment.



10

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

Authority

.  Each party represents and warrants that it has the legal power and authority
to enter into this Amendment without consent or approval by any third party, and
that this Amendment is a valid, legal, and binding obligation of such party
enforceable in accordance with its terms.

Further Assurances

.  Each party shall take such further actions as shall be reasonably necessary
from time to time to implement and effectuate the intentions of the parties
expressed in this Amendment.

Amendments

.  The Agreement and this Amendment may not be further amended, discharged or
terminated except by a written instrument executed by the parties.

Counterparts

.  This Amendment may be executed in any number of counterparts which together
shall constitute the Amendment.  Executed signature pages of this Amendment
transmitted by facsimile or electronic mail shall be valid and binding as
original signatures and shall be considered an agreement of the respective
parties to execute fully and deliver originally signed copies of this Amendment.

6.1 Governing Law; Venue; Service of Process; Waiver of Jury Trial

(a) THIS AMENDMENT AND ANY DISPUTES, CLAIMS OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AMENDMENT (WHETHER SOUNDING IN CONTRACT OR TORT LAW) SHALL BE
GOVERNED BY THE LAW OF THE STATE OF MINNESOTA WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES.

(b) EACH OF PURCHASER AND SELLER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY MINNESOTA STATE
COURT OR FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE COUNTY OF
HENNEPIN OR RAMSEY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER SOUNDING IN
CONTRACT OR TORT LAW), OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH MINNESOTA STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 

(c) EACH OF PURCHASER AND SELLER HEREBY IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS BY MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW, AT THE ADDRESS SPECIFIED IN SECTION 13 OF THE AGREEMENT.



11

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

(d) EACH OF PURCHASER AND SELLER HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AMENDMENT,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.7(D).  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

[The remainder of this page is intentionally left blank; signature page(s)
follows.]

 

 

 

12

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the Amendment
Effective Date and such date shall be deemed the date of this Amendment.

PURCHASER:

SELLER:



First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

GPT ML OWNER 1 LLC,  

a Delaware limited liability company

 

By:  /s/ Benjamin P. Harris

Name:  Benjamin P. Harris

Title:   President

 

GPT ML OWNER 2 LLC,  

a Delaware limited liability company

 

By:  /s/ Benjamin P. Harris

Name:  Benjamin P. Harris

Title:   President

 

GPT SUMMERLIN OWNER LLC,  

a Delaware limited liability company

 

By:  /s/ Benjamin P. Harris

Name:  Benjamin P. Harris

Title:   President

 

GPT COLORADO SPRINGS OWNER LLC,  

a Delaware limited liability company

 

By:  /s/ Benjamin P. Harris

Name:  Benjamin P. Harris

Title:   President

 

GPT RESTON OWNER LLC,  

a Delaware limited liability company

 

By:  /s/ Benjamin P. Harris

Name:  Benjamin P. Harris

Title:   President

 

GPT MANSFIELD OWNER LLC,  

a Delaware limited liability company

 

By:  /s/ Benjamin P. Harris

Name:  Benjamin P. Harris

Title:   President

 

LTF HOLDINGS, INC., 
a Delaware corporation

 

By:/s/ J. Kristofer Galashan

Name: J. Kristofer Galashan

Its: President

For purposes of Section 4.1 of this Amendment:

 

JOINDER BY LIFE TIME FITNESS, INC.





2

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

 

LIFE TIME FITNESS, INC., a Minnesota corporation, hereby agrees to the
provisions of Article IV of this Amendment.

 

LIFE TIME FITNESS, INC., a Minnesota corporation  

 

 

By: /s/ John Heller

Name: John Heller

Title:  Treasurer



3

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

JOINDER BY ESCROWEE

 

Fidelity National Title Insurance Company joins this Amendment for the purposes
of agreeing to act as Escrowee in accordance with the terms of the Escrow
Agreement as modified by the terms of this Amendment.

 

 

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

By: /s/ Eric Wexler

Name: Eric Wexler

Title: Authorized Signatory

 

 

4

First Amendment to PSA (Gramercy)

--------------------------------------------------------------------------------

 

 

Schedule 1

PURCHASED ENTITIES

 

Designated Properties

Address

Purchased Entity

Current Owner

Summerlin

10721 West Charleston Boulevard, Summerlin, NV 89135

GPT West Charleston Blvd Owner LLC

LTF Real Estate Company Inc.

Colorado Springs

4410 Royal Pine Drive, Colorado Springs, CO 80920

GPT Royal Pine Drive Owner LLC

LTF Real Estate Company Inc.

Reston

1757 Business Center Drive, Reston, VA 20190

GPT Business Center Drive Owner LLC

LTF Real Estate Company Inc.

Deerfield Township

 

Collierville

8310 Wilkens Blvd, Deerfield Township, OH 45040

3470 Houston Levee Road, Collierville, TN 38139

GPT LF ML1 Owner LLC

LTF Real Estate Company Inc.

Centennial

 

South Tulsa

5000 E Dry Creek Road, Centennial, CO  80122

10642 South Memorial Dr., Bixby, OK 74133

GPT LF ML2 Owner LLC

LTF Real Estate Company Inc.

Canton Township

1700 Haggerty Road North, Canton, MI 48187

GPT Canton SubOwner LLC

GPT LF ML1 Owner LLC

Mansfield

1551 E. Debbie Lane, Mansfield, TX 76063

GPT E Debbie Lane Owner LLC

LTF Real Estate Company Inc.





First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------

 

Schedule 2.1

PURCHASED ENTITIES’ ORGANIZATIONAL CHART

 

Picture 1 [gpt-20150630ex108188184g001.jpg]



 First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------

 

Schedule 6.1.1(N)


LLC OPERATING AGREEMENTS OF PURCHASED ENTITIES

 

[see ATTACHED]





 First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------

 

Exhibit “K”
Form of Assignment of PURCHASED INTERESTS

 

ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS,

ASSUMPTION AND AGREEMENT

 

This Assignment of Limited Liability Company Interests, Assumption and Agreement
(this “Agreement”) is made and executed as of this [    ] day of June, 2015, by
and between LTF Real Estate Company, Inc. a Minnesota corporation (“Seller”),
and [_________], a Delaware limited liability company (“Purchaser”).

 

Background

 

WHEREAS, pursuant to that certain Agreement for Purchase and Sale of Real Estate
dated as of May 15, 2015, by and between LTF Holdings, Inc. (“Holdings”) and GPT
ML Owner 1, LLC, GPT ML Owner 2, LLC, GPT Summerlin Owner LLC, GPT Colorado
Springs Owner LLC, GPT Reston Owner LLC and GPT Mansfield Owner LLC,
collectively, as purchaser, as amended by that First Amendment of Agreement for
Purchase and Sale of Real Estate dated as of May [__], 2015 (as amended, the
“Purchase and Sale Agreement”), Holdings has agreed to sell or cause Seller to
sell to Purchaser and Purchaser has agreed to purchase from the Seller, all of
the right, title and interest of the Seller in and to the Purchased Interests,
as that term is defined in the Purchase and Sale Agreement, for the
consideration in the amount and on the terms provided therein;

 

WHEREAS, the Seller owns 100% of the outstanding limited liability membership
interests (collectively, the “Purchased Interests”) in each of the entities set
forth on Exhibit A; and

 

WHEREAS, pursuant to the Purchase and Sale Agreement, the Seller desires to
deliver to Purchaser such instruments of sale, transfer, conveyance, assignment
and delivery as are required to vest in Purchaser all of the Seller’s right,
title and interest in and to the Purchased Interests.

 

Agreement

 

NOW THEREFORE, in consideration of the premises and of the mutual
representations, warranties, covenants and agreements set forth herein and in
the Purchase and Sale Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.Capitalized Terms.  All capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed to them in the Purchase and Sale
Agreement.

 

2.Sale and Transfer of the Purchased Interests.  As of the date of this
Agreement, the Seller hereby sells, conveys, assigns, transfers and delivers to
Purchaser all of the Seller’s rights, title and interests in and to the
Purchased Interests, free and clear of all liens (other than



 First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------

 

restrictions on transfer by Purchaser imposed under applicable securities laws
and the Permitted Exceptions).

 

3.Assumption.Purchaser hereby receives, accepts and assumes from the Seller the
Purchased Interests, including all rights and obligations, duties and
responsibilities arising from the ownership of the Purchased Interests,
effective as of the date hereof.

 

4.Purchase and Sale Agreement.  Nothing in this Agreement shall be deemed to
supersede, diminish, enlarge or modify any of the provisions of the Purchase and
Sale Agreement.  In the event of any conflict or inconsistency between the terms
of the Purchase and Sale Agreement and the terms hereof, the terms of the
Purchase and Sale Agreement shall govern and control.

 

5.Notices.  All notices or other communications or deliveries provided for under
this Agreement shall be given as provided in the Purchase and Sale Agreement.



6.Miscellaneous Provisions.

 

(a)Modification.  This Agreement may not be amended, supplemented or otherwise
modified except by a written agreement executed by all parties.

 

(b)Construction.  The headings of sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation.

(c)Governing Law.  This Agreement, and all claims or causes of actions (whether
at Law, in contract or in tort) that may be based upon, arise out of or related
to this Agreement or the negotiation, execution or performance of this
Agreement, shall be governed by, and construed in accordance with, the laws of
the State of Minnesota without giving effect to its conflicts of laws principles
(whether the State of Minnesota or any other jurisdiction that would cause the
application of the Laws of any jurisdiction other than the State of Minnesota).

(d)Execution of Agreement.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement, binding on all parties notwithstanding that all the
parties are not signatories to the same counterpart.  The exchange of copies of
this Agreement and of signature pages by electronic mail transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes.  Signatures
of the parties transmitted by electronic mail shall be deemed to be their
original signatures for all purposes.

(e)Assignment.  This Agreement and all of the provisions hereof shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither this Agreement, nor any of the rights,
interests or obligations under this Agreement, may be assigned or delegated, in
whole or in part, by operation of Law or otherwise by the Seller or Purchaser
without the prior written consent of the other parties.

[Signatures appear on the following page]

 First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Purchased Interest Assignment
and Assumption Agreement as of the date first above written.

 

 

SELLER:

 

LTF REAL ESTATE COMPANY, INC.,

a Minnesota corporation

 

By:

Name:

Title: 

 

 

PURCHASER:

 

[________________], 

a Delaware limited liability company

 

 

By:

Name:

Title: 

 

 

 

 





 

First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------

 



EXHIBIT A

PURCHASED ENTITIES



 

First Amendment to PSA (Gramercy)

NY\7086124.6

--------------------------------------------------------------------------------